Darrell Hickman, Justice, dissenting. The majority thinks the judge was wrong and substituted his judgment for that of the jury. I think the majority is confusing its role with that of the trial judge. We have consistently upheld the trial judge’s power to examine a verdict, weigh the evidence and finally decide, as a check against passion and prejudice, whether a verdict stands or not. Brant v. Sorrells, 293 Ark. 726, 737 S.W.2d 450 (1987); Saber Mfg. Co. v. Thompson, 286 Ark. 150, 689 S.W.2d 567 (1985); Clayton v. Wagnon, 276 Ark. 124, 633 S.W.2d 19 (1982). We did not hear the testimony and cannot determine the credibility of the witnesses; yet the majority takes at face value the testimony of the parties and decides who is telling the truth. The jury initially has that power, and the trial judge has it on a motion for a new trial. We never have that power. I would affirm the trial court’s judgment. Purtle, J., joins the dissent.